Exhibit 23 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in this Annual Report (Form 10-K) of Great Northern Iron Ore Properties of our reports dated February 18, 2011, with respect to the financial statements of Great Northern Iron Ore Properties, and the effectiveness of internal control over financial reporting of Great Northern Iron Ore Properties, included in the 2010 Annual Report to Certificate Holders of Great Northern Iron Ore Properties. /s/ Ernst & Young LLP Minneapolis, Minnesota February 18, 2011
